Exhibit 10.1

 

LOGO [g129545g0422083840277.jpg]

 

726 Bell Avenue/Suite 301/P.O. Box 457

Carnegie, PA 15106                                  

April 25, 2016

Mr. Michael G. McAuley

509 Hillside Drive

Sewickley, PA 15143

Dear Michael:

Ampco-Pittsburgh Corporation (the “Corporation”) recognizes your experience and
potential contribution to the success of the Corporation and desires to assure
the Corporation of your continued employment. In this connection, the Board of
Directors of the Corporation (the “Board”) recognizes that, as is the case with
other publicly held corporations, the possibility of a change in control may
exist and that such possibility, and the uncertainty that it may raise among the
Corporation’s management, may result in the departure or distraction of
management personnel to the detriment of the Corporation and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation’s
management, including you, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
change in control of the Corporation.

In order to induce you to remain in the employ of the Corporation, the
Corporation agrees that you shall receive the severance benefits set forth in
this letter agreement (“Agreement”) in the event your employment with the
Corporation is terminated subsequent to a “Change in Control” (as defined in
Section 2 hereof) under the circumstances described below.

1. Term of Agreement. This Agreement will commence effective as of April 25,
2016 and shall continue in effect for twenty-four (24) months from such date;
provided, however, that commencing on April 25, 2018 and on each anniversary
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless, not later than thirty (30) days prior to such date, the
Corporation shall have given notice that it does not wish to extend this
Agreement; provided, further, however, that if a Change in Control shall have
occurred during the original or extended term of this Agreement, this Agreement
cannot be cancelled.



--------------------------------------------------------------------------------

Page | 2

April 25, 2016

Michael G. McAuley

 

2. Change in Control.

(a) No benefits shall be payable hereunder unless there shall have been a Change
in Control as set forth below. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:

(i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than the persons or the group of persons in control of the Corporation on
the date hereof is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing fifty percent (50%) or more of the combined voting
power of the Corporation’s then outstanding securities;

(ii) within any period of two consecutive years (not including any period prior
to the execution of this Agreement) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved;

(iii) the shareholders of the Corporation approve a merger of, or consolidation
involving, the Corporation in which (A) the Corporation’s Common Stock, par
value $1.00 per share (such stock, or any other securities of the Corporation
into which such stock shall have been converted through a reincorporation,
recapitalization or similar transaction, hereinafter called “Common Stock of the
Corporation”), is converted into shares or securities of another corporation, or
into cash or other property, or (B) the Common Stock of the Corporation is not
converted as described in Clause (A), but in which more than forty percent (40%)
of the Common Stock of the surviving corporation in the merger is owned by
Shareholders other than those who owned such amount prior to the merger; or any
other transaction after which the Corporation’s Common Stock is no longer to be
publicly traded; in each case, other than a transaction solely for the purpose
of reincorporating the Corporation in another jurisdiction or recapitalizing the
Common Stock of the Corporation; or

(iv) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation, or an agreement for the sale or disposition by the
Corporation of all or substantially all the Corporation’s assets, either of
which is followed by a distribution of all or substantially all of the proceeds
to the shareholders.

3. Agreement of Employee. You agree that in the event of a Potential Change in
Control of the Corporation, you will not terminate employment with the
Corporation for any reason until the occurrence of a Change in Control of the
Corporation.

For purposes of this Agreement, a “Potential Change in Control of the
Corporation” shall be deemed to have occurred if (i) the Corporation enters into
an agreement, the consummation



--------------------------------------------------------------------------------

Page | 3

April 25, 2016

Michael G. McAuley

 

of which would result in the occurrence of a Change in Control, (ii) any person
(including the Corporation) publicly announces an intention to take or to
consider taking actions, which if consummated would constitute a Change in
Control, or (iii) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control of the Corporation has
occurred.

4. Termination Following a Change in Control.

(a) If any of the events described in Section 2 constituting a Change in Control
shall have occurred, you shall be entitled to the benefits provided in Section
5(d) upon the termination of your employment within twenty-four (24) months
after the Change in Control has occurred, or pursuant to Section 6 prior to the
Change in Control, unless such termination is (i) because of your death or
Disability, (ii) by the Corporation for Cause, or (iii) by you other than for
Good Reason.

(b) For purposes of this Agreement, “Disability” shall mean that if, as a result
of your incapacity due to physical or mental illness, you shall have been absent
from the full-time performance of your duties with the Corporation for six (6)
consecutive months, and within thirty (30) days after written notice of
termination shall have been given to you, you shall not have returned to the
full-time performance of your duties.

(c) For purposes of this Agreement, termination by the Corporation of your
employment for “Cause” shall mean termination upon:

(i) the willful and continued failure by you to substantially perform duties
consistent with your position with the Corporation (other than any such failure
resulting from incapacity due to physical or mental illness or termination by
you for Good Reason), after a demand for substantial performance is delivered to
you by the Board, together with a copy of the resolution of the Board that
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, which resolution must be passed by at least
two-thirds (2/3) of the entire Board at a meeting called for the purpose and
after an opportunity for you and your counsel to be heard by the Board, and you
have failed to resume substantial performance of your duties on a continuous
basis within fourteen (14) days of receiving such demand,

(ii) the willful engaging by you in conduct that is demonstrably and materially
injurious to the Corporation, monetarily or otherwise, as set forth in a
resolution of the Board, which resolution must be passed by at least two-thirds
(2/3) of the entire Board at a meeting called for the purpose and after an
opportunity for you and your counsel to be heard by the Board, or

(iii) your conviction of a felony, or conviction of a misdemeanor involving
assets of the Corporation.

For purposes of this Section 4(c), no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Corporation.



--------------------------------------------------------------------------------

Page | 4

April 25, 2016

Michael G. McAuley

 

(d) For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after a Change in Control of any one or
more of the following conditions, which condition continues without timely and
complete remedy by the Corporation after notice, as provided below:

(i) If, following a Change in Control, there is no Parent Corporation and your
status as Chief Financial Officer of the Corporation shall not continue after
such Change in Control or, if following a Change in Control, there is a Parent
Corporation, as defined below, you shall not be Chief Financial Officer of the
Parent Corporation, or, in either case, you shall not be afforded the authority,
responsibilities and prerogatives of such position and report directly to the
Chief Executive Officer of the Corporation or the Parent Corporation, as the
case may be;

(ii) a reduction by the Corporation in your base salary as in effect immediately
before the Change in Control, a failure to increase such base salary at the same
intervals as prevailed before the Change in Control in an amount at least equal
to the same percentage increase as the last increase prior to the Change in
Control, or a reduction in bonus after the Change in Control over the last bonus
paid before the Change in Control unless there are equivalent reductions in
bonuses for all executives of the Corporation;

(iii) the requirement that you be based at a location in excess of twenty-five
(25) miles from the location where you are currently based;

(iv) the failure by the Corporation to continue in effect any of the
Corporation’s employee benefit plans, policies, practices or arrangements in
which you participate or under which you are entitled to benefits, or the
failure by the Corporation to continue your participation therein or benefits
thereunder on substantially the same basis, both in terms of the amount of
benefits provided and the level of your participation relative to other
participants, as existed immediately prior to the Change in Control; or

(v) the breach of this Agreement by the Corporation because of the Corporation’s
failure to obtain a satisfactory agreement from any successor to the Corporation
to assume and agree to perform this Agreement, as contemplated in Section 7.

The foregoing notwithstanding, you shall notify the Corporation within 90 days
of the initial existence of a particular condition described above in this
Section 4(d), and the Corporation shall have 30 days from such notice completely
to remedy such particular condition so that the you are in the same position as
if the condition had never occurred. If the Corporation timely and completely
remedies the condition as required above, then the particular occurrence of the
particular condition for which you gave notice shall no longer constitute Good
Reason. If the Corporation does not timely and completely remedy the particular
occurrence of the particular condition for which you gave notice, you shall be
deemed to terminate employment for Good Reason on the 31st day following your
notice to the Corporation.

(e) For purposes of this Agreement, “Parent Corporation” shall mean any
“affiliate” of the Corporation that is the ultimate controlling entity of the
Corporation or its



--------------------------------------------------------------------------------

Page | 5

April 25, 2016

Michael G. McAuley

 

successor and shall include, without limiting the generality of the foregoing,
any entity (and affiliated persons and entities) that beneficially owns,
directly or indirectly, fifty percent (50%) or more of the combined voting power
of the then outstanding voting stock of the Corporation, or any entity that
beneficially owns, directly or indirectly, forty percent (40%) or more (but less
than fifty percent (50%) of the combined voting power of the then outstanding
voting stock of the Corporation if such entity (or affiliated persons or
entities) has at least one representative on the Board of Directors of the
Corporation.

(f) “Good Reason” may be established notwithstanding your possible incapacity
due to physical or mental illness, provided that Disability has not been
established pursuant to Section 4(b). Your continued employment following the
Change in Control shall not constitute a waiver of any rights hereunder
including, but not limited to, rights with respect to any circumstance
constituting Good Reason or rights under Section 7.

5. Compensation Upon Termination or During Incapacity. Following a Change in
Control, upon termination of your employment, or during a period of incapacity
but before termination for Disability, you shall be entitled to the following
benefits:

(a) During any period prior to termination for Disability in which you fail to
perform your full-time duties with the Corporation as a result of incapacity due
to physical or mental illness, you shall continue to receive your Base Salary at
the rate in effect at the commencement of any such period. Following termination
for Disability, your benefits shall be determined in accordance with the
Corporation’s retirement, insurance and other applicable programs and plans then
in effect.

(b) If your employment shall be terminated by the Corporation for Cause or by
you other than for Good Reason, the Corporation shall pay to you your full Base
Salary through the date of termination of your employment at the rate then in
effect, plus all other amounts to which you are entitled under any compensation
or benefit plans of the Corporation at the time such amounts are due, and the
Corporation shall have no further obligations to you under this Agreement.

(c) If your employment terminates by reason of your death, your benefits shall
be determined in accordance with the Corporation’s retirement, survivor’s
benefits, insurance and other applicable programs and plans then in effect.

(d) If your employment by the Corporation shall be terminated within twenty-four
(24) months after the Change in Control, unless such termination is (i) by the
Corporation for Cause, (ii) because of your death or Disability, or (iii) by you
other than for Good Reason, you shall be entitled to the following benefits (the
“Severance Payments”):

(A) the Corporation shall pay to you your full Base Salary through the date of
termination of your employment at the rate then in effect;

(B) the Corporation shall pay to you, as severance benefits, a lump sum
severance payment equal to the sum of (i) three times your annual base salary
either at the time of the Change in Control or at termination, whichever is
higher, and (ii) three times your bonus paid for the prior year;



--------------------------------------------------------------------------------

Page | 6

April 25, 2016

Michael G. McAuley

 

(C) in lieu of shares of common stock of the Corporation (“Shares”) issuable
upon exercise of outstanding options (“Options”), if any, granted to you under
the Corporation’s Incentive Stock Option Plan, or under any additional,
substitute or successor option program or plan as may be in effect from time to
time (which Options shall be cancelled upon the making of the payment referred
to below), you shall receive an amount in cash equal to the product of (i) the
higher of the closing price per Share as reported on the New York Stock Exchange
on the date of termination of your employment or the highest price per Share
actually paid in connection with any Change in Control, over the exercise price
per Share of each Option held by you, times (ii) the number of Shares covered by
each such option;

(D) as more completely described in Section 5(i), for a twenty-four (24) month
period after such termination, the Corporation will arrange to provide you at
the Corporation’s expense with benefits under the Corporation’s health, dental,
disability, life insurance, and other similar employee benefit insurance plans
applicable to salaried employees, or benefits substantially similar to the
benefits you were receiving under such plans immediately prior to the
termination of your employment;

(E) the opportunity to purchase the leased Corporation car, if any, which has
been assigned to you, at its then book value under the Corporation’s leasing
arrangements, provided that should you choose to take such opportunity, you must
complete such purchase by a date that is within two and one-half months after
the calendar year of your termination;

(F) any unearned Restricted Stock Units granted to you under the any Stock
Incentive Plan of the Corporation approved by the shareholders shall become
immediately earned and vested as of the date of the termination of your
employment; and

(G) all benefits payable to you under any defined benefit or retirement plan in
effect at the time of such termination, in accordance with the terms and
provisions of such plan.

(e) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Corporation to you
or for your benefit (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (the “Payments”) would be
subject to the excise tax imposed by Section 4999 (or any successor provisions)
of the Internal Revenue Code of 1986, as amended (the “Code”), or any interest
or penalty is incurred by you with respect to such



--------------------------------------------------------------------------------

Page | 7

April 25, 2016

Michael G. McAuley

 

excise tax (such excise tax, together with any such interest and penalties, is
hereinafter collectively referred to as the “Excise Tax”), then the Payments
shall be reduced (but not below zero) if and to the extent that such reduction
would result in you retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income taxes and the imposition of the
Excise Tax), than if you received all of the Payments. The Corporation shall
reduce or eliminate the Payments, by first reducing or eliminating the portion
of the Payments which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the
determination. All determinations required to be made under this Section 5(e),
including whether and when an adjustment to any Payments is required and, if
applicable, which Payments are to be so adjusted, shall be made by an accounting
firm selected by the Corporation (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Corporation and to you within
fifteen (15) business days of the receipt of notice from you that there has been
a Payment, or such earlier time as is requested by the Corporation. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, you shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation. If the Accounting Firm determines that no Excise Tax
is payable by you, it shall furnish you with a written opinion that failure to
report the Excise Tax on your applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any determination
by the Accounting Firm shall be binding upon the Corporation and you.

(f) The payments provided for in Sections 5(d)(A), (B) and (C) shall be made not
later than the fifth day following your termination of employment pursuant to
the provisions of Section 5(d); provided, however, that if the amounts of such
payments cannot be finally determined on or before such day, the Corporation
shall pay to you on such day an estimate as determined in good faith by the
Corporation of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) as soon as the amount thereof can be determined, but
in no event later than the thirtieth day after the date of such
termination. Such payments will be made in all events within 2-1/2 months
following the calendar year in which such termination of employment occurred. If
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Corporation to you
payable on the fifth day after demand by the Corporation (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code).

(g) The Corporation shall also pay to you all legal fees and expenses incurred
by you as a result of, and related to, such termination of your employment by
the Corporation for Cause, by the Corporation other than for Cause, or by you
for Good Reason (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder).



--------------------------------------------------------------------------------

Page | 8

April 25, 2016

Michael G. McAuley

 

(h) You shall not be required to mitigate the amount of any payment provided for
in this Agreement by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Agreement be reduced by any compensation
earned by you as the result of employment by another employer after the date of
termination of your employment, or otherwise.

(i) With respect to the continuation of certain employee benefits for
twenty-four (24) months pursuant to Section 5(d)(D), the following shall apply:

(A) During the 18-month COBRA Continuation Period, the Corporation will provide
coverage as follows:

(i) If you elect COBRA Continuation Coverage, you shall continue to participate
in all medical, dental and vision insurance plans you were participating in on
the termination date, and the Corporation shall pay the entire applicable
premium. During the COBRA Continuation Period, you shall be entitled to benefits
on substantially the same basis and cost as would have otherwise been provided
had you not separated from service. To the extent that such benefits are
available under the above-referenced benefit plans and you had such coverage
immediately prior to termination of employment, such continuation of benefits
for you shall also cover your dependents for so long as you are receiving
benefits under this Section 5. The COBRA Continuation Period for medical and
dental insurance under this Section 5(i) shall be deemed to run concurrent with
the continuation period federally mandated by COBRA (generally 18 months), or
any other legally mandated and applicable federal, state, or local coverage
period for benefits provided to terminated employees under the health care
plan. For purposes of this Agreement, (1) “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and (2) “COBRA Continuation
Period” shall mean the continuation period for medical and dental insurance to
be provided under the terms of this Agreement which shall commence on the first
day of the calendar month following the month in which the date of your
termination falls and generally shall continue for an 18 month period.

(ii) Following the conclusion of the 18-month COBRA Continuation Period, the
Corporation will provide coverage as follows:

(1) If the relevant plan is self-insured (within the meaning of Section 105(h)
of the Code), and such plan permits coverage for you, then the Corporation will
continue to provide coverage under the plan for an additional eighteen (18)
months and will annually impute income to you for the fair market value of the
premium.



--------------------------------------------------------------------------------

Page | 9

April 25, 2016

Michael G. McAuley

 

(2) If, however, any such plan does not permit the continued participation
following the end of the COBRA Continuation Period as contemplated above, then
the Corporation shall take all commercially reasonable efforts to provide you
with, or assist you in obtaining, continued medical and dental coverage
comparable to the coverage you had during the COBRA Continuation Period. It is
specifically acknowledged by you that if such coverage is provided under a
Corporation sponsored self-insured plan, it will be provided on an after- tax
basis and you will have income imputed to you annually equal to the fair market
value of the premium. If this coverage cannot be provided by the Corporation,
(or where such continuation would adversely affect the tax status of the plan
pursuant to which the coverage is provided), then as an alternative, the
Corporation will reimburse you in lieu of such coverage an amount equal to your
actual and reasonable cost of continuing comparable coverage.

(B) With respect to the continuation of disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees for
twenty-four (24) months pursuant to Section 5(d)(D), the following shall apply:

(i) To the extent your coverage for disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees,
cannot be provided under the Corporation’s insurance plans, the Corporation will
reimburse you for your premium cost to obtain comparable insurances coverages.

(C) Reimbursement to you pursuant to Section 5(i)(A) or (B) above will be
available only to the extent that (1) such expense is actually incurred for any
particular calendar year and reasonably substantiated; (2) reimbursement shall
be made no later than the end of the calendar year following the year in which
such expense is incurred by you; (3) no reimbursement provided for any expense
incurred in one taxable year will affect the amount available in another taxable
year; and (4) the right to this reimbursement is not subject to liquidation or
exchange for another benefit. Notwithstanding the foregoing, no reimbursement
will be provided for any expense incurred following the thirty-six month period
of benefit continuation or for any expense which relates to coverage after such
date.

(j) Notwithstanding any provision of this Agreement to the contrary, to the
extent that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account of your separation from service, such
payment



--------------------------------------------------------------------------------

Page | 10

April 25, 2016

Michael G. McAuley

 

shall be delayed for a period of six months after your termination date (or, if
earlier, your death) if you are a Specified Employee (namely, a “key employee”,
as defined in Section 416(i) of the Code without regard to paragraph (5)
thereof, of the Corporation, as determined in accordance with the regulations
issued under Code Section 409A and the procedures established by the
Corporation). Any such payment that would otherwise have been due or owing
during such six-month period will be paid immediately following the end of the
six-month period in the month following the month containing the 6-month
anniversary of your date of termination, together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code.

6. Notice of Termination Before a Change in Control. Notwithstanding any other
provisions of this Agreement, if prior to a Change in Control there has been any
statement made by the person (or an affiliate of such person) involved in such
Change in Control to the effect that following such Change in Control any action
or actions will be taken that would have the effect of creating a condition
described in Section 4(d) that would permit you following a Change in Control to
terminate your employment for Good Reason, and such statements have appeared in
any proxy statement or other proxy soliciting materials, any tender offer,
exchange offer, or prospectus or any other document or press release publicly
issued or filed with the Securities and Exchange Commission or other
governmental agency in connection with the contemplated Change in Control
(including any such documents issued by the Corporation in which such statement
is reported), then you shall have the right to notify the Corporation that,
unless the condition that would constitute Good Reason is completely remedied
prior to the effective date of the Change of Control, you intend to terminate
your employment for Good Reason as of the effective date of the Change in
Control, in which case your employment shall terminate on the effective date of
the Change in Control and you shall be entitled to receive the payments due
under Section 5(d) and (e) pursuant to the payment provisions described in
Section 5(f).

7. Successors; Binding Agreement.

(a) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or of any division or subsidiary
thereof employing you to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place. Failure of the Corporation to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Corporation in the same amount and on the same terms as
you would be entitled hereunder if you terminated your employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed to be the date of
termination of your employment.

(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



--------------------------------------------------------------------------------

Page | 11

April 25, 2016

Michael G. McAuley

 

8. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, or to any
changed address notice of which either of us shall have given to the other.

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania.

10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11. Effective Date. This Agreement shall become effective as of the date signed
by you.

* * *

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which will
then constitute our agreement on this subject.

 

Sincerely, AMPCO-PITTSBURGH CORPORATION By:  

/s/ Rose Hoover

  Rose Hoover, President

 

Accepted and Agreed to this 25th day of April, 2016.

/s/ Michael G. McAuley